Exhibit 10.49

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

FOR ALL OTHER SECTION 16 OFFICERS

You have been granted the number of restricted stock units (“Restricted Stock
Units”) indicated below by Equinix, Inc. (the “Company”) on the following terms:

Name:                                         

Employee Id #:                                         

Restricted Stock Unit Award Details:

 

Date of Grant:    Award Number:    Minimum Restricted Stock Units:    0% of
Target Target Restricted Stock Units:    Max Restricted Stock Units:    200% of
Target Performance Period:    January 1, 20     through December 31, 20    

Each Restricted Stock Unit represents the right to receive one share of the
Common Stock of the Company subject to the terms and conditions contained in the
Restricted Stock Unit Agreement (the “Agreement”). Capitalized terms not
otherwise defined shall have the same definition as in the Agreement or the 2000
Equity Incentive Plan (the “Plan”).

Vesting Schedule:

Vesting is dependent upon continuous active service as an employee, consultant
or director of the Company or a subsidiary of the Company (“Service”) throughout
the vesting period.

The Restricted Stock Units shall vest in a number of shares determined based on
the total shareholder return (“TSR”) of Equinix’s Common Stock (“EQIX”) against
the IWB Russell 1000 Index Fund (the “Index”), calculated using the 30-day
trading averages for both EQIX and the Index prior to the start (January 1,
20    ) and end (December 31, 20    ) of the Performance Period. EQIX
performance above and below that of the Index results in the scaling set forth
on Exhibit A hereto. The number of Restricted Stock Units vesting under the
award may range from 0% to 200% of the target restricted stock units as further
illustrated on the attached Exhibit A.

Vesting shall occur on the first Trading Day that coincides with or follows the
date upon which the Board of Directors of the Company or committee thereof
certifies the TSR over the Performance Period. Any Restricted Stock Units that
fail to vest based on the Company’s TSR achievement shall be forfeited to the
Company.

In the event of a Change in Control (as defined in the Plan) before the end of
the 20     fiscal year, the Performance Period shall be deemed terminated as of
the effective date of the Change in Control (the “Shortened Performance
Period”), such that TSR shall be calculated against the Index using the 30-day
trading averages for both EQIX and the Index at the start and end of the
Shortened Performance Period to determine the number of the Restricted Stock
Units that are deemed earned in an amount ranging from 0% to 200% as further
illustrated on the attached Exhibit A, but that will remain unvested until
December 31, 20    , except as otherwise provided in the Plan and the Agreement.
The remaining unearned Restricted Stock Units shall be forfeited to the Company
upon such Change in Control (and such forfeited Restricted Stock Units will not
accelerate in the event this award is not assumed or substituted with a new
award).

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Restricted Stock Units are granted under and
governed by the terms and conditions of the Plan and the Agreement that is
attached to and made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the U.S. Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.



--------------------------------------------------------------------------------

By your signature below, you agree to cover all Tax-Related Items as defined in
the Agreement.

 

RECIPIENT:     EQUINIX, INC. Signature:  

 

    By:  

 

Print Name:  

 

    Title:  

 

Date:  

 

     



--------------------------------------------------------------------------------

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN:

RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Shares    No payment is required for the Restricted Stock Units you
receive. Vesting    The Restricted Stock Units that you are receiving will vest
in installments, as shown in the Notice of Restricted Stock Unit Award.    No
additional Restricted Stock Units vest after your active service as an employee,
consultant or director of the Company or a subsidiary of the Company (“Service”)
has terminated for any reason. It is intended that vesting in the Restricted
Stock Units is commensurate with a full-time work schedule. For possible
adjustments that may be made by the Company, see the Section below entitled
“Leaves of Absence and Part-Time Work.” Settlement of Units   

Each Restricted Stock Unit will be settled on the first Trading Day that occurs
on or after the day when the Restricted Stock Unit vests. However, each
Restricted Stock Unit must be settled not later than the March 15 of the
calendar year after the calendar year in which the Restricted Stock Unit vests.

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested Restricted Stock Unit.

Trading Day   

Trading Day means a day that satisfies each of the following requirements:

 

•         The Nasdaq Global Market is open for trading on that day,

 

•         You are permitted to sell shares of the Company’s Common Stock on that
day without incurring liability under Section 16(b) of the Securities Exchange
Act of 1934, as amended,

 

•         Either (a) you are not in possession of material non-public
information that would make it illegal for you to sell shares of the Company’s
Common Stock on that day under Rule 10b5 of the Securities and Exchange
Commission or (b) Rule 10b5-1 of the Securities and Exchange Commission is
applicable,

 

•         Under the Company’s written Insider Trading Policy, you are permitted
to sell shares of the Company’s Common Stock on that day, and

 

•         You are not prohibited from selling shares of the Company’s Common
Stock on that day by a written agreement between you and the Company or a third
party.



--------------------------------------------------------------------------------

Change in Control    Except to the extent set forth in the Notice of Restricted
Stock Unit Award, in the event of any Change in Control (as defined in the
Plan), vesting of these Restricted Stock Units will automatically accelerate in
full as described in Article X of the Plan. However, vesting of these Restricted
Stock Units will not automatically accelerate if and to the extent these
Restricted Stock Units are, in connection with the Change in Control, either to
be assumed by the successor corporation (or its parent) or to be replaced with a
comparable award for shares of the capital stock of the successor corporation
(or its parent). The determination of award comparability will be made by the
Plan Administrator, and its determination will be final, binding and conclusive.
  

In addition, you will vest as to 50% of the unvested Restricted Stock Units if
the Company is subject to a Change in Control before your Service terminates,
and you are subject to a Qualifying Termination (as defined below) within 12
months after the Change in Control. Change in Control is defined in the Plan.

 

Notwithstanding the foregoing, any action taken in connection with a Change in
Control must either (a) preserve the exemption of the Restricted Stock Units
from Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
or (b) comply with Section 409A of the Code.

Qualifying Termination   

A Qualifying Termination means a Separation (as defined below) resulting from:
(a) involuntary discharge for any reason other than Cause (as defined below)
within 12 months after a Change in Control; or (b) your voluntary resignation
for Good Reason (as defined below), between the date that is four months
following a Change in Control and the date that is 12 months following a Change
in Control (provided however, that the grounds for Good Reason may arise at
anytime within the 12 months following the Change in Control).

 

Cause means your unauthorized use or disclosure of trade secrets which causes
material harm to the Company, your conviction of, or a plea of “guilty” or “no
contest” to, a felony, or your gross misconduct.

 

Good Reason means (i) a material diminution in your authority, duties or
responsibilities, provided, however, if by virtue of the Company being acquired
and made a division or business unit of a larger entity following a Change in
Control, you retain substantially similar authority, duties or responsibilities
for such division or business unit of the acquiring corporation but not for the
entire acquiring corporation, such reduction in authority, duties or
responsibilities shall not constitute Good Reason for purposes of this subclause
(i); (ii) a 10% or greater reduction in your level of compensation, which will
be

 

2



--------------------------------------------------------------------------------

  

determined based on an average of your annual Total Direct Compensation for the
prior three calendar years or, if less, the number of years you have been
employed by the Company (referred to below as the “look-back years”); or (iii) a
relocation of your place of employment by more than 30 miles, provided and only
if such change, reduction or relocation is effected by the Company without your
consent. For purposes of the foregoing, Total Direct Compensation means total
target cash compensation (annual base salary plus target annual cash incentives)
plus the grant value of equity awards, determined at the time of grant, based on
the total stock compensation (FAS 123R) expense associated with that award;
provided, however, that if you commenced employment with the Company during the
look-back years, only one-third of the grant value of the equity grant
attributable to commencement of employment shall be counted.

 

For vesting to accelerate as a result of a voluntary resignation for Good
Reason, all of the following requirements must be satisfied: (1) you must
provide notice to the Company of your intent to assert Good Reason within 120
days of the initial existence of one or more of the conditions set forth in
subclauses (i) through (iii); and (2) the Company will have 30 days from the
date of such notice to remedy the condition and, if it does so, you may withdraw
your resignation or may resign with no acceleration benefit. Should the Company
remedy the condition as set forth above and then one or more of the conditions
arises again within twelve (12) months following the occurrence of a Change in
Control, you may assert Good Reason again subject to all of the conditions set
forth herein.

 

Separation means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

Forfeiture    If your Service terminates for any reason, then your Restricted
Stock Units will be forfeited to the extent that they have not vested before the
termination date and do not vest as a result of the termination (including as a
result of a Qualifying Termination as set forth above). This means that the
Restricted Stock Units will immediately revert to the Company. You receive no
payment for Restricted Stock Units that are forfeited. The Company determines
when your Service terminates for this purpose. Leaves of Absence and Part-Time
Work   

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. But your Service terminates when the
approved leave ends, unless you immediately return to active work.

 

If you go on a leave of absence that lasts or is expected to last seven

 

3



--------------------------------------------------------------------------------

  

days or longer, then vesting will be suspended during the leave to the extent
provided for in the Company’s leave policy. Upon your return to active work (as
determined by the Company), vesting will resume; however, unless otherwise
provided in the Company’s leave policy, you will not receive credit for any
vesting until you work an amount of time equal to the period of your leave.

 

If you, and the Company, agree to a reduction in your scheduled work hours, then
the Company reserves the right to modify the rate at which the Restricted Stock
Units vest, so that the rate of vesting is commensurate with your reduced work
schedule. Any such adjustment shall be consistent with the Company’s policies
for part-time or reduced work schedules or shall be pursuant to the terms of an
agreement between you and the Company pertaining to your reduced work schedule.

 

The Company shall not be required to adjust any vesting schedule pursuant to
this subsection.

Settlement / Stock Certificates    No shares of Common Stock shall be issued to
you prior to the date on which the Restricted Stock Units vest. After any
Restricted Stock Units vest pursuant to this Agreement, the Company shall
promptly cause to be issued in book-entry form, registered in your name or in
the name of your legal representatives or heirs, as the case may be, the number
of shares of Common Stock representing your vested Restricted Stock Units. No
fractional shares shall be issued. Section 409A    This paragraph applies only
if the Company determines that you are a “specified employee,” as defined in the
regulations under Section 409A of the Code, at the time of your “separation from
service,” as defined in those regulations. If this paragraph applies, then any
Restricted Stock Units that otherwise would have been settled during the first
six months following your separation from service will instead be settled on the
first business day following the six-month anniversary of your separation from
service, unless the settlement of those units is exempt from Section 409A of the
Code. Stockholder Rights    The Restricted Stock Units do not entitle you to any
of the rights of a stockholder of the Company. Your rights shall remain
forfeitable at all times prior to the date on which you vest in the Restricted
Stock Units awarded to you. Upon settlement of the Restricted Stock Units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company. Units Restricted    You may not sell, transfer,
pledge or otherwise dispose of any Restricted Stock Units or rights under this
Agreement other than by will or by the laws of descent and distribution.

 

4



--------------------------------------------------------------------------------

Withholding Taxes   

Regardless of any action the Company and/or your employer (the “Employer”) take
with respect to any or all income tax (including U.S. federal, state and local
tax and/or non-U.S. tax), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including the award
of the Restricted Stock Units, the vesting of the Restricted Stock Units, the
issuance of shares of Common Stock in settlement of the Restricted Stock Units,
the subsequent sale of shares acquired at vesting and the receipt of any
dividends; and (b) do not commit to structure the terms of the award or any
aspect of the Restricted Stock Units to reduce or eliminate your liability for
Tax-Related Items. Prior to the relevant taxable event, you shall pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all withholding obligations for Tax Related Items of the Company and/or the
Employer. With the Company’s consent, these arrangements may include
(a) withholding shares of Company stock that otherwise would be issued to you
when they vest, (b) surrendering shares that you previously acquired, or (c)
deducting the withholding taxes from any cash compensation payable to you. The
fair market value of the shares you surrender, determined as of the date taxes
otherwise would have been withheld in cash, will be applied as a credit against
the withholding taxes.

 

The Company may refuse to deliver the shares of Common Stock to you if you fail
to comply with your obligations in connection with the Tax-Related Items as
described in this subsection.

Restrictions on Resale    You agree not to sell any shares of Common Stock you
receive under this Agreement at a time when applicable laws, regulations,
Company trading policies (including the Company’s Insider Trading Policy, a copy
of which can be found on the Company’s intranet) or an agreement between the
Company and its underwriters prohibit a sale. This restriction will apply as
long as your Service continues and for such period of time after the termination
of your Service as the Company may specify. No Retention Rights    Except to the
extent provided specifically in an agreement between you and the Company, your
award or this Agreement does not give you the right to be employed or retained
by the Company or a subsidiary of the Company in any capacity; the Company and
its subsidiaries reserve the right to terminate your Service at any time, with
or without cause.    In accepting the award, you acknowledge that: (a) the Plan
is established voluntarily by the Company, it is discretionary in nature, and it
may be

 

5



--------------------------------------------------------------------------------

   modified, amended, suspended or terminated by the Company at any time, unless
otherwise provided in the Plan and this Agreement; (b) the award is voluntary
and occasional and does not create any contractual or other right to receive
future awards of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units, even if Restricted Stock Units have been granted repeatedly in the past;
(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company; (d) your participation in the Plan is voluntary; (e)
your participation in the Plan shall not create a right to further employment
with your Employer and shall not interfere with the ability of your Employer to
terminate your Service at any time with or without cause; (f) the award is an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or any subsidiary of the Company,
and which is outside the scope of your employment or service contract, if any;
(g) the award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any subsidiary of the Company;
(h) in the event that you are not an employee of the Company, the award and your
participation in the Plan will not be interpreted to form an employment or
service contract or relationship with the Company; and, furthermore, the award
and your participation in the Plan will not be interpreted to form an employment
or service contract or relationship with the Employer or any other subsidiary of
the Company; (i) the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty; (j) in consideration of the
award, no claim or entitlement to compensation or damages shall arise from
termination of the award or from any diminution in value of the award or shares
of Common Stock acquired upon vesting of the award resulting from termination of
Service (for any reason whatsoever and whether or not in breach of local labor
laws) and you irrevocably release the Company and any subsidiary of the Company
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim; (k) the Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan or your acquisition or sale of the
underlying shares of Common Stock; and (l) you are hereby advised to consult
with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

 

6



--------------------------------------------------------------------------------

Adjustments    In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Restricted Stock Units that will vest in
any future installments will be adjusted accordingly. Severability    The
provisions of this Agreement are severable and if any one or more provisions are
determined to be invalid or otherwise enforceable, in whole or in part, the
remaining provisions shall continue in effect. Applicable Law   

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware (except their choice of law
provisions).

 

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of San Mateo County, California, U.S.A. or the federal courts for the
United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed.

The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Stock
Services Department.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement between the parties.

BY SIGNING THE NOTICE OF RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

7



--------------------------------------------------------------------------------

Exhibit A

Ramped Accelerator/Decelerator (0% Min Payout)

 

                Performance   Payout   Scale

Index

  

Russell 1000 - IWB Fund (or appropriate

Peer Group)

   >50%   200%   2:1

Perf. Period

   2 years    +50%   200%   2:1

TSR Calc.

   EQIX vs. Russell 1000    +40%   180%   2:1          +30%   160%   2:1

Min TSR for payout

   NA    +25%   150%   2:1

Minimum Payout

   0%    +20%   140%   2:1

Maximum Payout

   200%    +10%   120%   2:1          +1%   102%   2:1         

 

 

 

 

 

Performance Scale

   Above Index    2:1    =   100%   1:1         

 

 

 

 

 

   Index    1:1    -1%   98%   2:1    Below Index    2:1    -10%   80%   2:1   
      -20%   60%   2:1          -30%   40%   2:1          -35%   30%   2:1      
   -40%   20%   2:1          >-40%   0%   2:1